Citation Nr: 1523591	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease (DDD) and spondylosis at C5-6.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of right shoulder Bankart procedure.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine DDD, dextroscoliosis, levoscoliosis, and diffuse spondylosis (also claimed as middle and upper back condition). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1991, January 1992 to January 1993, and from May 2002 to April 2005.

Procedural History

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, among other things, granted entitlement to service connection for a cervical spine disability and assigned a 10 percent disability rating and granted entitlement to service connection for a right shoulder disability and assigned a noncompensable rating.  Each rating was effective April 26, 2005, the day after separation from service.  The Veteran submitted a Notice of Disagreement (NOD) with the initial ratings in February 2006, and timely perfected her appeal in November 2007.

Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in November 2010 at the Montgomery, RO.  A transcript of this hearing has been associated with the Veteran's VA claims file.

In March 2011, the Board found that the issue of entitlement to a TDIU had been raised, and remanded this issue along with the rating claims to the agency of original jurisdiction (AOJ).  For the reasons indicated below, the AOJ complied with the Board's remand instructions with regard to the claims being decided herein.

In September 2014, the RO increased the initial rating for the cervical spine disability to 20 percent and for the right shoulder disability to 20 percent, each effective April 26, 2005.  The Veteran has not indicated satisfaction with these ratings and the claims for higher initial ratings remain on appeal as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless she indicates otherwise).

The issues of entitlement to a TDIU and entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine DDD, dextroscoliosis, levoscoliosis, and diffuse spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Symptoms of the Veteran's cervical spine disability have not more nearly approximated forward flexion to 15 degrees or less or ankylosis.

2.  Symptoms of the Veteran's right shoulder disability have not more nearly approximated recurrent dislocation or malunion of the humerus, ankylosis of scapulohumeral articulation, impairment of the clavicle or scapula, or limitation of motion of the arm at the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for cervical spine DDD and spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for residuals of right shoulder Bankart procedure have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DCs 5202-5019 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As indicated above, the claims for higher initial ratings for cervical and right shoulder disabilities in this case arise from the Veteran's disagreement with ratings assigned in connection with the grant of service connection for disabilities.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

In addition, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording him VA examinations.  Although the Veteran stated generally during the November 2010 Board hearing that she had applied for Social Security benefits, she indicated this application had been denied and was on appeal.  She did not indicate the basis for the denial and there is no indication that any relevant records have been created.  VA's duty to assist therefore does not require a remand in this regard.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA's duty to assist requires that it obtain Social Security records only when they are relevant to the claim).  In its March 2011 remand, the Board instructed that the AOJ obtain outstanding VA treatment records and afford the Veteran a new VA joints examination.  The AOJ obtained the outstanding VA treatment records, which are located in the Virtual VA file, and afforded the Veteran an April 2011 VA examination.  As indicated in the discussion below, the April 2011 VA and other VA examinations were adequate to decide the claim because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Moreover, the VA treatment records do not reflect that there has been an increase in the severity of the Veteran's cervical spine or right shoulder disabilities or that there is any deficiency in the evidence of record.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  There is thus no evidence that there are relevant outstanding records that have yet to be requested or that additional examinations are in order.

Moreover, during the November 2010 Board hearing, the undersigned explained the issues on appeal and asked questions designed to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As there is no evidence that there has been any VCAA notice deficiency, that there are outstanding relevant records that have yet to be requested, or that additional examinations are in order, the Board will proceed to the merits of the claims being decided herein.

General Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants uniform 20 and 10 percent ratings for the Veteran's cervical spine and right shoulder disabilities, respectively.

Cervical Spine

The Veteran's cervical spine disability is rated under 38 C.F.R. § 4.71a, DC 5243, applicable to intervertebral disc syndrome (IVDS).  The criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS Based on Incapacitating Episodes.  As the lay and medical evidence reflects there have been no incapacitating episodes, the latter formula is not for application.

Under the formula, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Although these criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evidence reflects that forward flexion of the cervical spine has not more nearly approximated 15 degrees or less and there has been no ankylosis throughout the appeal period.  On the February 2005 VA-authorized pre-discharge examination, the Veteran indicated that she experienced neck pain that did not interfere with her ordinary lifting or carrying, posture, or gait.  There was no history of persistent radiation.  Flexion was 45 degrees, extension 45 degrees, lateral rotation 45 degrees bilaterally and rotation 80 degrees bilaterally.  Range of motion was described as within normal limits and occurring without restriction or pain.  X-ray showed minimal spondylosis at C5-6 with slight narrowing of the disc space but no evidence of foraminal compromise.

On the June 2008 VA examination, the Veteran described severe pain and grinding in her neck occurring 5 days per week and lasting all day.  Regarding flare-ups, the examiner wrote, "None, pain is mostly severe."  Later in the examination report, however, in response to whether there were flare-ups of spinal disease, the examiner wrote, "Yes," with precipitating and alleviating factors being prolonged walking and standing, and the flare-ups occurring weekly, lasting hours, and being severe.  The examiner wrote, "extent, per veteran, of additional limitation of motion or other functional impairment during the flare-up: 75 percent."  Neurologic review of symptoms was negative.  Musculoskeletal examination showed 5/5 muscle strength in the upper extremities, no joint swelling, effusion, tenderness, or laxity, and no joint ankylosis.  There were no abnormalities of the spinal muscle such as guarding spasm or tenderness and no evidence of spinal ankylosis.  Range of motion of the cervical spine was 40 degrees with pain from 0 to 40 degrees.  Extension was to 40 degrees, lateral flexion was to 40 degrees bilaterally, and rotation was to 70 degrees bilaterally.  There was no limitation of motion on repetitive use.  Cervical spine MRI showed mild degenerative disease most notably at C5-6 and no focal disc herniation.

A March 2009 cervical spine MRI showed moderate degenerative changes at C5-6 with mild neuroforaminal stenosis.

During the November 2010 Board hearing, the Veteran testified that at the June 2008 VA examination, there were no measurements, tests, or studies conducted, including as to fatigability.  The examiner asked her to bend, which the Veteran could not due to extreme pain that day, but did not use a goniometer.  The Veteran did not feel that the examination was sufficient to evaluate the severity of her disabilities.  The Veteran indicated that she had difficulty lifting her baby and difficulty standing.  The undersigned noted for the record that the Veteran was in a lot of pain, was hunched over, and had been cracking her back.

On the April 2011 VA examination, the Veteran complained of constant moderate neck pain with stiffness, rare to no spasm, and pain radiating to the shoulders and arms.  There were flare-ups three times per week with severe pain.  Additional limitation of motion was indicated as 75 percent.  The flare-ups were precipitated by excessive motion and occurred weekly lasting for hours.  On examination, there were no abnormal spine curvatures, tenderness, or weakness, but there was guarding and pain with motion.  Range of motion was flexion 25 degrees, extension 25 degrees, lateral flexion 25 degrees bilaterally, and rotation 50 degrees bilaterally.  There was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.

In August 2014, in response to a request for clarification, the April 2011 VA examiner indicated that the reference in the April 2011 VA examination report to flare-ups resulting in an additional limitation of 75 percent was based solely on the Veteran's subjective complaints and her determination of the percentage of additional limitations.  The examiner noted that, since that time, the format for reporting flare-ups had changed.  The examiner indicated that "objective-based opinions regarding functional limitations during flare-ups are not feasible as this relies on subjective data.  Therefore, the examiner would be resorting to mere speculation in rendering such opinions.  Consequently, additional limitations noted in degrees cannot be completed."

The above evidence reflects that there has been no ankylosis of the cervical spine and flexion was well above 15 degrees, ranging from 45 degrees in February 2005 to 25 degrees in April 2011.  In addition, while there was pain on motion, there was no additional limitation on range of motion testing.  There is thus no basis for a rating higher than 20 percent under the general rating formula.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  However, the Board must also consider whether there was additional functional limitation due to flare-ups that resulted in symptoms that more nearly approximated the criteria for a higher rating under the general rating formula.  In other words, whether the Veteran's flare-ups cause additional limitation of motion that resulted in flexion more nearly approximating 15 degrees.  The Veteran estimated on the June 2008 and April 2011 VA examinations that flare-ups additionally limited her range of motion by 75 percent.  The April 2011 VA examiner indicated in her August 2014 clarification that this was a subjective estimate by the Veteran and the examiner could not quantify the precise degree of additional limitation caused by flare-ups without "resorting to mere speculation."

The Mitchell Court held that that DeLuca stands for the proposition that when pain is associated with movement, the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 43-44.  In Jones v. Shinseki, 23 Vet.  App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet.  App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.

The VA examiner explained that she could not offer an opinion because the Veteran's estimate was purely subjective.  Her statement and examination findings indicated that she had considered all of the evidence before her, and she indicated specifically that the additional limitation due to flare-ups could not be determined.  The Board will therefore rely on her opinion in this regard.  Moreover, the range of motion findings including repetitive motion testing were prepared by a health care professional, who indicated on the April 2011 VA examination that she was an MSN, CRNP, and C-GRH, and the examination report was signed by a physician who was the chief of administrative medicine.  Moreover, in her August 2014 clarification, the April 2011 VA examiner indicated that she was a doctor of nursing practice.  In contrast, although the Veteran indicated that she was a nurse, the evidence did not reflect that she had the expertise required to estimate the precise degree of additional limitation of motion during flare-ups and her estimate did not specify the plane of motion in which the reduction took place or otherwise indicating how she arrived at this percentage.  The Board therefore finds that the evidence does not reflect that there was additional limitation of flexion to the degree that it would more nearly approximate the 15 degrees or flexion or less required for a 30 percent rating under the general rating formula.

Right Shoulder

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, DCs 5202-5019.  DC 5202 is applicable to impairment of the humerus and contains different ratings for the major and the minor arm.  As the Veteran is right handed, the ratings for the major arm apply.  A 20 percent rating is warranted where there is malunion with moderate deformity and a 30 percent rating is warranted where there is malunion with marked deformity.  For recurrent dislocation at the scapulohumeral joint, a 20 percent rating is warranted where there are infrequent episodes and guarding of movement only at shoulder level and a 30 percent rating warranted where there are frequent episodes and guarding of all arm movements.  Fibrous union of the humerus warrants a 50 percent rating; nonunion (false flail joint) warrants a 60 percent rating; and loss of the head of the humerus (flail shoulder) warrants a 80 percent rating.  DC 5019 is applicable to bursitis.  Bursitis and other diseases between DCs 5013 and 5024 are rated based on limitation of motion of the affected parts, as arthritis, degenerative.  Degenerative arthritis is rated under DC 5003, which also provides for rating on the basis of limitation of motion of the specific joint involved. 

Normal range of motion of the shoulder is flexion and abduction from 0 to 180 degrees, and internal and external rotation each to 90 degrees.  38 C.F.R. § 4.71, Plate I.

On the February 2005 VA-authorized pre-discharge examination, the Veteran noted in-service right shoulder arthroscopic surgery after which her shoulder settled well without recurrence.  Although the arm healed well after surgery without complication, the Veteran indicated that she sometime was aware of a limitation in her range of motion.  The shoulder disability did not interfere with her ordinary lifting or carrying or the activities of daily living or service functions.  Examination of the right shoulder showed that the entry sites from surgery were now well healed without complications or disfigurement.  There was no muscle atrophy, heat, redness, swelling, or effusion.  Sensory perception, reflexes, and power in the upper extremities was within normal limits.  Range of motion was without restriction or pain, with flexion 180 degrees, abduction 180 degrees, external and internal rotation each to 90 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on range of motion.  X-ray of the right shoulder was negative and the diagnosis was status post-surgical arthroscopic procedure with no current pathology identified on physical examination to render a diagnosis.

On the June 2008 VA examination, the Veteran denied recurrent dislocation and indicated she had daily moderate pain and pain when lying on her shoulder.  On examination, forward flexion was to 180 degrees with pain from 0 to 80 degrees.  Internal and external rotation were from 0-90 degrees with pain from 0 to 90 degrees.  There was no limitation of motion on repetitive use in any of these planes of motion. There was no joint swelling, effusion, tenderness, or laxity, and no joint ankylosis.  A right shoulder MRI from September 2003 was noted to indicate a osteochondral defect of the superior lateral humeral head, perhaps due to previous anterior shoulder dislocation.  There was no evidence of bony Bankart lesion.  Impingement of the supraspinatus tendon was possible due to decreased acromio-humeral space with no evidence of tendinopathy.  There was mild degeneration of the acromioclavicular joint.

On the April 2011 VA examination, the Veteran noted recurrent dislocation during service and the Bankart surgery repair, with no further dislocation since the surgery.  Current symptoms was a constant moderate shoulder grinding pain with weakness and limited range of motion.  There were flare-ups with weather changes with an additional limitation noted of 75 percent.  There was no deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation, but there was pain, stiffness, and decreased speed of joint motion, and the motion of the joint was affected.  There were severe weekly flare-ups lasting for hours and the precipitating factors were weather changes or excessive motion.  The Veteran's impression on the extent of the flare-ups on limitation of motion or other functional impairment was 75 percent.  There were no symptoms of arthritis.  On examination, there was pain at rest.  Range of motion was flexion 150 degrees, abduction 110 degrees, and internal and external rotation each to 80 degrees.  There was objective evidence of pain with active motion and objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-rays showed subacromial narrowing, mild widening of the right acromioclavicular joint, suggesting a possible grade 2 acromioclavicular injury.    No acute fracture or subluxation was identified and there was no significant degenerative disease.  The impression was that the subacromial narrowing suggested rotator cuff insufficiency and widening of the right acromioclavicular joint may be related to a remote grade 2 acromioclavicular injury.  The diagnosis was right shoulder rotator cuff insufficiency causing problems with lifting and carrying and pain, with moderate effect on chores and exercise and mild effect on recreation.

The above evidence reflects that an initial rating higher than 10 percent is not warranted for the Veteran's right shoulder disability.  A higher rating is not warranted under DC 5202 because neither X-rays nor MRIs showed malunion, fibrous union, nonunion, loss of head, or flail joint, and the Veteran denied recurrent dislocation since the in-service surgery.  There was also no indication of impairment of the clavicle or scapula warranting a higher rating under DC 5203, or ankylosis of the scapulohumeral articulation warranting a higher rating under DC 5200.  In addition, range of motion was normal on the February 2005 and June 2008 VA examinations, and flexion and abduction were both above the shoulder level on the April 2011 VA examination, with internal and external rotation at a near normal 80 degrees.  Moreover, there was no impact on range of motion from any of the DeLuca factors on the February 2005 VA examination and no limitation of motion on repetitive use in any plane of motion on the June 2008 or April 2011 VA examinations.  As noted above, although the Veteran has worked as a nurse, there is no indication in the evidence of record that she has the medical expertise required to estimate the precise degree of loss of range of motion during flare-ups, as opposed to the precise data provided by the VA health care professionals in their examination reports, and the April 2011 VA examiner's August 2014 clarification sufficiently complied with Jones to warrant the conclusion that a precise estimate could not be made without resort to speculation.  Based on the normal range of motion findings on the February 2008 and June 2008 VA examinations and the 150 degrees of flexion and 110 degrees of abduction on the April 2011 VA examination, significantly above shoulder level, the Board finds that the additional limitation of motion caused by flare-ups was not significant enough to warrant the conclusion that the symptoms more nearly approximated limitation of the arm at the shoulder level warranting the minimum 20 percent rating under DC 5201, applicable to limitation of motion of the arm.

Extraschedular

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's cervical spine disability are fully contemplated by the applicable rating criteria.  With regard to the cervical spine disability, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Moreover, the criteria for rating disabilities of the shoulder encompass both impairment of the individual components of the shoulder as well as limitation of motion.  To the extent that the Veteran indicated that she symptoms such as difficulty lifting and carrying, those were problems associated with symptoms such as pain that are contemplated by the rating criteria (to include the DeLuca factors) and not separate symptoms that are not contemplated by the rating criteria.  The Board therefore need not consider whether these disabilities cause marked interference with employment for purposes of an extraschedular rating, although as discussed in the remand section below there is evidence that they may, along with the Veteran's other service connected disabilities, impact her employment.  As the Board has not considered whether these disabilities caused marked interference with employment in the extraschedular context, there is no inconsistency in also finding below that a remand is warranted for adjudication of the issue of entitlement to a TDIU.  Cf. Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (holding that the Board improperly took divergent positions in finding no marked interference with employment in determining referral for extraschedular consideration was not warranted, but also that the record was incomplete with regard to entitlement to a TDIU).  There is also no occasion to consider the collective impact of these disabilities on employability.  Cf. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (indicating that referral for extra-schedular consideration based on the collective impact of multiple disabilities is warranted where the criteria do not contemplate the symptoms).

Conclusion

For the foregoing reasons, the preponderance of the evidence reflects that neither an initial rating in excess of 20 percent for cervical spine disability nor an initial rating in excess of 10 percent for right shoulder disability is warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for cervical spine DDD and spondylosis at C5-6 is denied.

Entitlement to an disability rating in excess of 10 percent for residuals of right shoulder Bankart procedure is denied.


REMAND

The Veteran is in receipt of service connection for migraine headaches rated 50 percent, cervical spine disability 20 percent, right shoulder disability rated 10 percent, thoracolumbar spine disability rated 10 percent, tinnitus rated 10 percent, PTSD rated 10 percent, and temporomandibular joint (TMJ) disease rated 10 percent, for a combined rating of 80 percent.  The Veteran indicated in a prior, May 2008 TDIU application (VA Form 21-8940) that she had 3 years of college and had worked as a nurse, but did not return the application sent to her in connection with the instant claim.  The June 2008 VA examiner wrote that "the Veteran's service connected conditions of migraines, cervical spine, TMJ, and right shoulder conditions should not render the Veteran totally and permanently unemployable for either physical or sedentary work."  Although medical examiners are not required to address legal questions, see VA Adjudication Procedures Manual, pt. III, subpt. iv, ch. 3, § A-9(j) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity"), here the examiner employed an incorrect legal standard, as a TDIU requires that a Veteran be unable to obtain and maintain substantially gainful employment, and not "total and permanent" unemployability.  In any event, the examiner did not explain the rationale for his conclusion.  Thus, a new medical examination and opinion assessing the functional limitations caused by the combined effect of the service connected disabilities is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Veteran should again be requested to fill out a current TDIU application form.

In addition, in the April 2005 rating decision on appeal, the RO also granted entitlement to service connection for thoracolumbar spine DDD, dextroscoliosis, levoscoliosis, and diffuse spondylosis (also claimed as middle and upper back condition).  In her February 2006 statement in support of claim (VA Form 21-4138), the Veteran wrote, "I would like to file a Notice of Disagreement with the ratings you have assigned to my right shoulder and back condition."  Although a statement of the case (SOC) was issued as to a claim for a higher initial rating for cervical spine disability, there was no SOC as to a claim for a higher initial rating for thoracolumbar spine disability.  As the language of the February 2006 NOD would apply equally to the thoracolumbar spine as to the cervical spine, a SOC should be issued as to a claim for a higher initial rating for the Veteran's thoracolumbar spine disability.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of entitlement to a TDIU and entitlement to an initial rating in excess of 10 percent for thoracolumbar spine DDD, dextroscoliosis, levoscoliosis, and diffuse spondylosis are REMANDED for the following action:

1.  Request that the Veteran fill out a current formal TDIU application form (VA Form 21-8940).

2.  Schedule the Veteran for a VA examination as to the functional limitations caused by the combined impact of her service connected disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate the degree of impairment caused by the combined effect of the Veteran's service connected disabilities, listed above, as it relates to his ability to obtain and maintain substantially gainful employment.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

3.  Issue a SOC on the issue of entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine DDD, dextroscoliosis, levoscoliosis, and diffuse spondylosis (also claimed as middle and upper back condition).  Notify the Veteran and her representative that a timely substantive appeal is required to complete an appeal on this issue and afford them an appropriate amount of time to do so.  Thereafter, return this claim to the Board in compliance with the appropriate appellate procedures, if appropriate.

4.  After the above development has been completed, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental SOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


